Citation Nr: 1328372	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2005 and 
August 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The claim for entitlement to service connection for PTSD has 
been recharacterized as a claim of entitlement for a 
psychiatric disorder, in light of Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

The Veteran testified before the undersigned at a hearing 
held in March 2010 in Washington, D.C.  A transcript is of 
record. 

In August 2012, the Board denied entitlement to an acquired 
psychiatric disorder.  The Veteran appealed the August 2012 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a joint motion for partial remand, the Secretary of 
Veterans Affairs (VA) and the Veteran, through his 
representative, moved that the portion of the Board's 
decision that denied service connection for an acquired 
psychiatric disorder be vacated and remanded.  In a January 
2013 Order, the Court granted the joint motion.

The issues of entitlement to service connection for left and 
right knee disabilities are still on appeal.  The Board 
remanded those issues for further development in its August 
2012 decision; however, they have not yet been returned to 
the Board.  They are noted on the title page only for the 
purpose of clarity.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD.  
Additional development is warranted prior to adjudication of 
the claim.  

Service treatment records do not reflect findings or 
treatment related to any acquired psychiatric disorder.  On 
the Veteran's Report of Medical History form that was 
completed in conjunction with his separation examination, he 
reported that he was worried.  The Veteran's DD Form 214 
indicates that he was discharged from service due to 
unsuitability and a personality disorder.  

Post-service medical records reflect diagnoses of various 
acquired psychiatric disorders; including but not limited 
to: PTSD, depression not otherwise specified, bipolar 
disorder, substance-induced mood disorder, and alcohol and 
cocaine dependence (noted at times to be continuous and 
other times in remission).  These diagnoses were all 
provided based on the Veteran's report of having witnessed a 
fatal motor vehicle accident in service, with the exception 
of a February 2005 diagnosis of PTSD, based on reported 
childhood sexual trauma.  

At a hearing held in March 2010, the Veteran testified that 
his symptoms of depression and worry began in service and 
had continued since service.  

The Veteran contends that his current psychiatric disorders 
are due to a specific in-service stressor, namely, having 
witnessed a fatal motor vehicle accident in service.  
However, based on the official accident report from the US 
Army Safety Center, and the numerous inconsistencies between 
this report and the Veteran's statements, the Veteran's 
report of having personally witnessed the fatal motor 
vehicle accident is not found credible.  

Despite the fact that the Veteran's reported in-service 
stressor has neither been corroborated nor found otherwise 
credible, the Veteran must undergo a VA examination to 
determine the nature and etiology of his currently diagnosed 
acquired psychiatric disorders.  A medical opinion is also 
needed to determine whether the personality disorder noted 
at discharge from service was subject to, or aggravated by, 
a superimposed disease or injury during service that 
resulted in additional disability.  A medical opinion is 
also needed to determine whether there is evidence of 
continuity of symptomatology since service, with respect to 
the Veteran's notation of being worried.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, as noted in the introduction, the Board previously 
remanded the issues of service connection for left and right 
knee disabilities.  To date, the agency of original 
jurisdiction (AOJ) has not recertified the claim back to the 
Board and those issues remain in remand status. When the 
requested development has been completed, those issues will 
be recertified to the Board for further appellate 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or the appropriate service 
department to obtain copies of the 
Veteran's service personnel records.  
Associate these records with the claims 
file.  All efforts to locate these records 
should be documented accordingly.  If such 
records are not found, a formal finding of 
unavailability must be issued and the 
Veteran should be notified. 

2.  Contact the Veteran and ask him to 
identify all sources of VA and non-VA 
treatment for his psychiatric disorders.  
He is asked to provide, or authorize VA to 
obtain, any and all non-duplicative 
treatment records.  All efforts to obtain 
identified records must be fully 
documented in the file.

3.  Notify the Veteran that he may submit 
lay statements from himself as well as 
from individuals who have first-hand 
knowledge of the onset and continuity of 
his psychiatric symptoms.  He should be 
provided an appropriate amount of time to 
submit this lay evidence.

4.  After associating all outstanding 
service records, medical records, and lay 
evidence with the claims folder, schedule 
the Veteran for a psychiatric examination 
to determine the nature and etiology of 
any diagnosed acquired psychiatric 
disorder.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

a) A diagnosis of PTSD must be 
specifically ruled in or excluded.  If 
PTSD is diagnosed, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and must comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).

The examiner is advised that the Board 
finds the Veteran's report of having 
personally witnessed a fatal motor vehicle 
accident in 1980 involving a service 
member is not credible.  

b) In addition to an opinion regarding 
PTSD, the examiner must opine as to 
whether it is at least as likely as not 
that any other currently diagnosed 
psychiatric disorder had onset during 
service; has continued in symptomatology 
since service; manifested within a year of 
discharge; or, is otherwise causally 
related to service.  

c) The examiner must also offer an opinion 
as to whether it is at least as likely as 
not that the Veteran's personality 
disorder, which was diagnosed at discharge 
from service, was subject to, or 
aggravated by a superimposed disease or 
injury in service.  

In offering all of these assessments, the 
examiner must acknowledge and discuss any 
competent lay report regarding a 
continuity of symptoms since service.  

A complete rationale must be given for all 
opinions provided.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner must state whether the need 
to speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

5.  Thereafter, readjudicate the claim.  
If the issue on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response before the appeal is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


       
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


